Following the filing of the original opinion herein, respondent filed a petition for a rehearing. The petition for a rehearing was granted and a rehearing had April 24. Since the rehearing this court has re-examined the questions presented on the original hearing and has carefully examined the questions presented by the petition for a rehearing, but finds no reason for changing the views expressed in the original opinion.
Holden, J., concurs.
Ailshie, C.J., concurs in the conclusion reached in the original opinion that the judgment should be reversed and the cause remanded with directions to grant a change of venue; also concurs in the dissent of Givens, J., with reference to the question of jurisdiction.